United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-1473
                                 ___________

Joe Brasfield, Sr.,                    *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       *.
State of Arkansas; Desha County,       *
Arkansas; Skippy Leek; Sam Pope;       *
Leo Bottom; Wayne Bottom Farm, Inc.; * Appeal from the United States
E. C. Tatum Farm, Inc.; Fred Pittman   * District Court for the Eastern
Farm, Inc.; Willie Dean Tatum Farm,    * District of Arkansas.
Inc.; Marion Gill; Martin Walt; David *
Walt; Martin Lee Walt Farm, Inc.;      *
Glenn Lambert Farm, Inc.; Clyde        *
Love Farm, Inc.; Don Smith; Joe        *
Grayson; David Garrett; Wayne Beaty; *
Jean Ellington; United States of       *
America,                               *   [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                        Submitted: December 30, 1997
                            Filed: January 14, 1998
                                ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.
       Joe Brasfield, Sr. appeals the district court&s1 orders dismissing his civil rights
complaint for failure to state a claim. Having carefully reviewed the record and the
parties& submissions, we agree Brasfield&s complaint fails to state a claim against any
of the named defendants. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      Brasfield&s pending motions are denied as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                           -2-